Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 27, 2021.  These drawings are accepted and entered.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because several of the drawings are so dark or so light details cannot be seen.  For example in figure 2 several of the reference lines appear to be point to nothing.  It is believed that parts of the drawings are so light that they do not appear.  Figure 19 is missing “Fig.” and only includes the number 19. Further several of the drawings include references that are so small they are not legible.  For example figures 23-26 and 30 include a circuit that includes references that are so small they are not legible. Figures 32-39 are so dark no details can be seen. Further figure 16 includes words, rather than a reference symbol, which is not proper. Figure 13 includes the reference systems i’’ and j’’ that point to the same element. It is suggested that the applicant review the drawings in detail to ensure all the issues are addressed and all the claimed elements are clearly labeled and illustrated. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the m’’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “two walls a and b curved exterior and respectively, curved frontal interior, bonding between them to some lower heads c and d with a basic wall e”, “A coil 8 has an ellipsoid shape, preferably some vaulted heads m’ and n’ with some outer curvature rays”, and “a material 12 in the form of sandwich made of polyethylene”.  There are just a few examples pointed out to illustrate the issues with the specification.  It is suggested that the applicant review the specification in detail to ensure the specification is written in full, clear, concise and exact terms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims the system comprising “a material”.  The applicant later claims “the material is sandwiched between a body of a personalized internal mouth guard in the shape of the jaw”.  It is unclear what the applicant is trying to claim and “sandwiched” implies something on either side of the material, however, the applicant has only claimed on element, the body of the personalized mouth guide, therefore, it is unclear what the material is “sandwiched” between. For examination purposes, the limitation is being interpreted as the material is located between the mouth guard and the personalized internal mouth guard, however, the applicant should amend the claim to clarify.
Further with respect to claim 1, the applicant claims “with a variation ranging between 5-10%”, however, it is unclear what is varying.  For examination purposes, the claimed induction field is being interpreted to vary within the claimed range, however, the applicant should amend the claim to clarify.
The applicant further claims “in an area subjected to the electromagnetic field, on a distance of 1 cm around the area”. It is unclear what the applicant is trying to claim with respect to the limitations. It is not clear what the area subjected to the electromagnetic field is and how the claimed device is configured to function as claimed, such as the electromagnetic filed is at a distance of 1cm around an area. 
The applicant further claims “wherein field lines are perpendicular on the target-tissue”. It is unclear what “the target-tissue” is. It is not clear if the target tissue is the same area claimed and discussed above that is subjected to the electromagnetic field or a different area of the user’s mouth. For examination purposes, it is being interpreted as the same area and the area includes the target tissue. It is further unclear how the lines are associated with respect to the structure of the dental kit and with respect to how the device is used in one the patient. It is suggested that the applicant amend the claim to claim the orientation of the field lines with respect to the structure of the dental kit to clarify the orientation of the field lines. For examination purposes, the filed lines are being interpreted as the direction of the electromagnetic field. 
The limitation further defining the shape of the mouth guard are unclear, specifically “in the shape of the jaw”. It is believed that applicant is trying to claim an arch shaped mouth guard including an interior and exterior wall connected through a top wall, however, the applicant should amend the claim language to clarify.
The applicant further claims “the mouth guide that acts on an arcade comprising a metal curved body”.  It is unclear if the applicant is trying to claim the mouth guide is in the shape of an arcade or the mouth guard is used with an additional metal curved body shaped in an arcade shape. For examination purposes, the limitation is being 
Further the limitation of “the coil being covered by a layer made of polyethylene or of the material” is unclear.  It is noted that the applicant has claimed a body if a personalized internal mouth guide is made from the material, therefore, it is unclear if the material is two different elements or if two different elements are made from the same material. The applicant should amend the claim to clarify.
The limitations with respect to the device in the last part of the claim are unclear. It appears that several of the limitations have previously been claimed and it is unclear what the applicant is trying to claim. For example, the applicant has claimed a frequency ranging between 7-8 Hz, and further claims the device is a generator having a frequency current on 2-25 Hz range, has claimed a current of 200 mA and an output current of 200 mA, a variation from 2 to 50 Hz and so on. It is unclear what the applicant is trying to claim with respect to the different values throughout the claim and the different blocks. It is suggested that the applicant amend the claim to clarify what values 
The limitations of claim 2 are unclear with respect to the sockets and blunt. The applicant seems to be claiming the device with respect to the user’s anatomy, which is improper. Such as the limitation “in their own front”. It is noted that the applicant cannot claim the human body. For examination purposes, the claimed sockets are being interpreted as the material of the internal mouth guide having sockets to accepted teeth of the user and if the user has no teeth, then the socket will be filled with a block of material. It is noted that the applicant further claims “a body”, however, it is noted that the body has been previously claimed, therefore it is unclear if they applicant is trying to claim a different body or further limiting the previously claimed body. For examination purposes, the limitation of a body in claim 2 is being interpreted as being the same as the previously claimed body of the internal mouth guard. Further it is noted that it is unclear if the applicant is claiming the “blunt”. For examination purposes, the limitation is being interpreted as a functional limitation and not actually claiming the structure. 
The applicant claims “the multiple work-points” in claim 3, however, the applicant has not provided proper antecedent basis for the limitations and therefore, it is not clear what the applicant is trying to claim. Further in claim 3, the claimed wall is unclear as if it is one of the walls of the body of the mouth guard claimed in claim 1 or a different wall and what is being glued to the wall of the mouth guard. It is unclear if the personalized mouth guard is glued to the mouth guide or if other elements are.  It is unclear what structure is being “made” as claimed “the personalized mouth guide is made and fixed by gluing a wall”. It is unclear how the guard can be made by gluing, such what structure is being glued if you are making it.  
With respect to claim 5, the applicant claims “the material in the form of a sandwich comprising a polymer”. With respect to the limitations of “sandwich” and “polymer” see above detailed explanation with respect to claim 1 regarding the confusion and need to clarify if only one material is claimed or several different materials and how the material is sandwiched and what is between the material making it sandwiched. Further, it is not clear if the applicant is trying to claim the material is embedded with a natural substance having a crystalline structure or if mineral granules are embedded within a substance which is material and so on.  Further it is not clear if the sandwich material of claim 5 is the same or different than the sandwiched elements of claim 1. For examination purposes, they are being interpreted as the same, but the applicant should amend the claims to clarify.  It is suggested that the applicant amend the claim to clarify what is being claimed.  
With respect to claim 10, the current being raised to 400 mA is unclear since the applicant has claimed current being 200 mA. It is unclear how the current can be 
The limitation of claim 11 are unclear. The applicant seems to claim the arched mouth guard comprises two separate semi-arched mouth guard, each one having a coil and electric conductors for providing electrical connection to the device. However, as currently claimed it is unclear if the claimed coil and connections of claim 1 are included in the two arches, for a total of three coils and connectors, or if the coil and connectors of claim 1 are in one of the semi-arches mouth guards and the second semi-arch mouth guide includes a coil and connector for a total of two. For examination 
With respect to claims 12-15, the claimed signals are unclear as to how they are related to the claimed system as discussed in claim 1.  The applicant has claimed that microprocessor generates several signals, but does not claim how the signals are related to the claimed system and control the system or are related to the claimed system.  The applicant should amend the claims to clarify how the signals are related to the claimed system to clarify what is being claimed.
With respect to claim 16, is unclear what audio files are being uploaded, as the applicant has not discussed any audio files. It is further noted that the applicant has not claimed the method of use, therefore, only a memory is being claimed and the memory is capable of uploading different files.  
The majority of the deficiencies of the claims has been described above in detail, however, dues to the number of deficiencies not all issues including minor grammatical errors may have been pointed out. It is suggested that the applicant review the claims in detail when responding so as to address all the issues discussed above and minor grammatical errors.
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. The applicant argues that the claims have been amended to overcome the 112 rejections, however, only minor amendments to a few of the claims have been made.  The majority of the issues were not addressed and therefore, the rejections are maintained. It is further noted no amendments were made to the specification and while new drawings were filed, they appear to be the same as the previous drawing and do not address the issues discussed above and in the previous office action and therefore the objections to both the drawings and specification are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        4/30/2021